        Case 2:21-cv-00012-EFB Document 8 Filed 03/05/21 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MARKICE POYNTER,                                     No. 2:21-cv-0012-EFB P
11                       Plaintiff,
12           v.                                            ORDER
13    B. PETERSON, et al.,
14                       Defendants.
15

16          Plaintiff, a state prisoner proceeding without counsel in this action brought pursuant to 42

17   U.S.C. § 1983, has filed an application to proceed in forma pauperis. ECF No. 7. As discussed

18   below, his application is granted and the court will screen the complaint.

19                                Application to Proceed in Forma Pauperis

20          The court has reviewed plaintiff’s application and finds that it makes the showing required

21   by 28 U.S.C. § 1915(a)(1) and (2). Accordingly, by separate order, the court directs the agency

22   having custody of plaintiff to collect and forward the appropriate monthly payments for the filing

23   fee as set forth in 28 U.S.C. § 1915(b)(1) and (2).

24                                           Screening Standards

25          Federal courts must engage in a preliminary screening of cases in which prisoners seek

26   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

27   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion

28   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which
                                                           1
        Case 2:21-cv-00012-EFB Document 8 Filed 03/05/21 Page 2 of 5


 1   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such
 2   relief.” Id. § 1915A(b).
 3          A pro se plaintiff, like other litigants, must satisfy the pleading requirements of Rule 8(a)
 4   of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a complaint to include a short and
 5   plain statement of the claim showing that the pleader is entitled to relief, in order to give the
 6   defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
 7   Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41 (1957)).
 8   While the complaint must comply with the “short and plaint statement” requirements of Rule 8,
 9   its allegations must also include the specificity required by Twombly and Ashcroft v. Iqbal, 556
10   U.S. 662, 679 (2009).
11          To avoid dismissal for failure to state a claim a complaint must contain more than “naked
12   assertions,” “labels and conclusions” or “a formulaic recitation of the elements of a cause of
13   action.” Twombly, 550 U.S. at 555-557. In other words, “[t]hreadbare recitals of the elements of
14   a cause of action, supported by mere conclusory statements do not suffice.” Iqbal, 556 U.S. at
15   678.
16          Furthermore, a claim upon which the court can grant relief must have facial plausibility.
17   Twombly, 550 U.S. at 570. “A claim has facial plausibility when the plaintiff pleads factual
18   content that allows the court to draw the reasonable inference that the defendant is liable for the
19   misconduct alleged.” Iqbal, 556 U.S. at 678. When considering whether a complaint states a
20   claim upon which relief can be granted, the court must accept the allegations as true, Erickson v.
21   Pardus, 551 U.S. 89 (2007), and construe the complaint in the light most favorable to the
22   plaintiff, see Scheuer v. Rhodes, 416 U.S. 232, 236 (1974).
23                                              Screening Order
24          Plaintiff’s complaint (ECF No. 6) alleges the following: Plaintiff experiences extreme
25   pain and discomfort in the heat. Id. at 7. He takes “heat medication” for this condition (which
26   plaintiff does not identify). Id. at 5. In 2019, a doctor at Calipatria State Prison determined that
27   housing plaintiff in a desert institution posed a danger to plaintiff’s health (again, unspecified).
28   Id. Accordingly, the Calipatria Classification Committee determined that plaintiff needed to be
                                                         2
         Case 2:21-cv-00012-EFB Document 8 Filed 03/05/21 Page 3 of 5


 1   transferred to a non-desert institution. Id. Plaintiff was transferred to High Desert State Prison
 2   (“HDSP”). Id. Not long after, plaintiff was told he would be transferred to Ironwood State
 3   Prison (“ISP”), which is in the desert. Id. Plaintiff told HDSP officials that he could not be sent
 4   to ISP because of his heat medications. Id. On March 5, 2020, however, plaintiff was transferred
 5   from HDSP to ISP. Id. Plaintiff does not allege whose decision it was to transfer him or whether
 6   that person knew that being housed in a desert institution posed a serious risk of harm to
 7   plaintiff’s health.
 8           At ISP, plaintiff made defendants W. Payne and W. Muezo aware that he was on heat
 9   medication, but they put him in a cell with no air flow or running water. Id. at 5-6. Plaintiff does
10   not allege whether these defendants knew what “heat medication” meant of if they were aware
11   that their actions exposed plaintiff to a serious risk of substantial harm. After being placed in the
12   cell, plaintiff became dizzy and could not breathe. Id. at 6. On March 6, 2020, plaintiff passed
13   out because his cell was too hot. Id. He hit his head on a stool as he fell. Id. His blood pressure
14   was out of control, his heart rate was shaky, and he was diagnosed with syncope and a head
15   trauma. Id.
16           On March 9, 2020 plaintiff informed defendant Hull that he should not be housed at ISP.
17   Id. Hull responded that “No case factors warranting transfer exist at this time.” Id. On March
18   11, 2020, plaintiff asked defendant Dr. Douglas Eaton why he was being housed at ISP when his
19   prior doctor said he could not be housed in a desert prison. Id. Plaintiff showed Eaton the
20   classification chrono restricting desert housing and Eaton stated, “I just work here.” Id. On
21   March 19, 2020, a committee at ISP acknowledged that plaintiff never should have been sent to
22   ISP. Id. On September 2, 2020, plaintiff passed out again due to extreme heat. Id. at 7. On the
23   same date, Eaton stopped plaintiff’s medication in retaliation for plaintiff’s complaints about his
24   treatment in the heat. Id.
25           Plaintiff’s allegations, while troubling, cannot survive screening as they lack sufficient
26   detail to establish deliberate indifference for an Eighth Amendment claim. Plaintiff must show
27   that the defendant knew of and deliberately disregarded a serious risk to plaintiff. Deliberate
28   indifference requires a showing that the defendant, acting with a state of mind more blameworthy
                                                        3
        Case 2:21-cv-00012-EFB Document 8 Filed 03/05/21 Page 4 of 5


 1   than negligence, denied, delayed, or interfered with the treatment of plaintiff’s serious medical
 2   needs. Farmer v. Brennan, 511 U.S. 825, 835 (1994); Estelle v. Gamble, 429 U.S. 97, 106
 3   (1976). The indifference to medical needs must be substantial; mere malpractice, or even gross
 4   negligence, does not constitute cruel and unusual punishment. Estelle, 429 U.S. at 106.
 5          In any amended complaint plaintiff should strive to (1) identify his serious medical need;
 6   (2) identify the person or persons responsible for transferring plaintiff from HDSP to ISP; (3)
 7   identify what that person or persons knew about the dangers posed by transferring plaintiff to a
 8   desert institution; (4) allege whether defendants Payne and Muezo knew that the cell they housed
 9   plaintiff in posed a substantial risk of serious harm to plaintiff and deliberately disregarded that
10   risk; (5) allege whether defendant Hull had the authority to transfer plaintiff from ISP and/or how
11   he acted or failed to act in way that caused plaintiff harm; and (6) allege whether defendant Eaton
12   acted or failed to act in a way that caused plaintiff harm. As for any purported First Amendment
13   retaliation claim against Eaton, plaintiff must allege specific facts showing that Eaton
14   discontinued plaintiff’s medication because plaintiff had complained. Plaintiff must also show
15   that the discontinuation of the medication was adverse to his health.
16                                              Leave to Amend
17          Plaintiff’s complaint is dismissed with leave to amend. If plaintiff chooses to file an
18   amended complaint it should observe the following:
19          Any amended complaint must identify as a defendant only persons who personally
20   participated in a substantial way in depriving him of a federal constitutional right. Johnson v.
21   Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the deprivation of a
22   constitutional right if he does an act, participates in another’s act or omits to perform an act he is
23   legally required to do that causes the alleged deprivation). The complaint should also describe,
24   in sufficient detail, how each defendant personally violated or participated in the violation of his
25   rights. The court will not infer the existence of allegations that have not been explicitly set forth
26   in the amended complaint.
27          The amended complaint must contain a caption including the names of all defendants.
28   Fed. R. Civ. P. 10(a).
                                                         4
        Case 2:21-cv-00012-EFB Document 8 Filed 03/05/21 Page 5 of 5


 1             Plaintiff may not change the nature of this suit by alleging new, unrelated claims. See
 2   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007).
 3             Any amended complaint must be written or typed so that it so that it is complete in itself
 4   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
 5   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
 6   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
 7   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
 8   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
 9   1967)).
10             Finally, the court notes that any amended complaint should be as concise as possible in
11   fulfilling the above requirements. Fed. R. Civ. P. 8(a). Plaintiff should avoid the inclusion of
12   procedural or factual background which has no bearing on his legal claims.
13                                                 Conclusion
14             Accordingly, IT IS ORDERED that:
15        1.      Plaintiff’s request to proceed in forma pauperis (ECF No. 7) is GRANTED;
16        2.      Plaintiff shall pay the statutory filing fee of $350. All payments shall be collected in
17                accordance with the notice to the California Department of Corrections and
18                Rehabilitation filed concurrently herewith;
19        3.      Plaintiff’s complaint (ECF No. 6) is DISMISSED with leave to amend within 30 days
20                from the date of service of this order; and
21        4.      Failure to comply with this order may result in dismissal of this action for the reasons
22                stated herein.
23   DATED: March 5, 2021.
24

25

26

27

28
                                                         5
